DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
Applicant’s amendment filed on March 19, 2021 is acknowledged. Accordingly claims 1-8 remain pending and have been examined.

Response to Arguments
Applicant’s arguments with respect section 103 rejection to claim(s) 1-5 and 7-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed August 11, 2021 have been fully considered but they are not persuasive with respect to the section 101 rejection. 
With respect to claims 1-5 and 7-8,
In response examiner respectfully disagrees and submits that the rejection under 35 U.S.C. §101, should be maintained for the following reasons: The first step in the 2019 Revised Patent Subject Matter Eligibility Guideline analysis is to "determine whether the claims at issue are directed to one of those patent-ineligible concepts," such as an abstract idea. The inquiry often is whether the claims are directed to "a specific means or method" for improving technology or whether they are simply directed to an abstract end-result. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016). Here the claims are directed to “electronically signing transaction documents” as part of system of commerce- which is considered an abstract idea. The second inquiry is to determine whether the recited judicial exception is integrated into a practical application. Here the claims are not integrated into a practical application because the use of computer or technology is merely serving as a tool to implement the abstract idea. The technology here only automates the abstract idea of “electronically signing transaction documents” as part of system of commerce and for these reasons the rejection under 35 U.S.C. §101, should be maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1: In the instant case, 
claim 1 is directed to a method for managing virtual signatures and electronic documents, which is a statutory category of invention, and
Claim 5 is directed to system for managing virtual signatures and electronic documents, which is a statutory category of invention.
Step 2a: 
While claims 1 and 5 are directed towards a statutory category of invention, the claims are directed towards at least one judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) without significantly more. In the instant case, the claims are directed to abstract idea of electronically signing transaction documents as part of system of commerce. Put simply the claims recites the abstract idea of electronically signing transaction documents. The claim is clearly directed a concept relating to tracking and organizing information. The claims are in line with the grouping of abstract ideas in prong one of step 2A (see 2019 Revised Patent Subject Matter Eligibility Guideline). Claims 1 and 5 recites receiving transaction documents…, generating signature…, embedding the generated signature to transaction documents…., creating execution package…., transmitting the execution package to the client…, and verifying the executed package. These steps constitutes the abstract idea of organizing human activity.  Thus the claims are directed to an abstract idea of organizing human activity. The limitations that set forth this abstract idea include: 
receiving a transaction engagement…, the transaction engagement having a plurality of documents requiring a signature;
generating a signature document corresponding to the plurality of document of the transaction … transaction engagements, the signature document based at least in part on a signatory, the signatory’s signing authority, and an entity;
automatically generating an electronic signature block for each signature document, the electronic signature block based at least in part on a signatory identifier and a signing authority and the electronic signature block including an electronic signature code for tracking the signature document;
embedding the electronic signature block into the signature document;
creating, an execution package comprising the signature document and the at least one document of the each of one or more transaction engagements;
transmitting, the execution package to a signatory;
receiving, at least one executed signature document;
verifying, the at least one executed signature document based on a hash verification and the electronic signature block of the each of the executed signature documents...….
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “web infrastructure”; “electronically generating”, and “hash verification” merely uses a computer as a tool to perform the abstract idea. The use of “web infrastructure”; “electronically generating”, and “hash verification”,  does no more than generally link the abstract idea to a particular field of use, the use of “web infrastructure”; “electronically generating”, and “hash verification”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of “web infrastructure”; “electronically generating”, and “hash verification”, do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of “web infrastructure”; “electronically generating”, and “hash verification”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer does no more than use a processor/computer to implement the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of electronically signing a transaction document. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-4 and 7 further recite characteristics of data or continue to perform similar actions on data to perform the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Dependent claims 2-4 and 6-7 merely extend the abstract idea of claims 1 and 5 by describing the use of computer to receiving transaction documents…, generating signature…, embedding the generated signature to transaction documents…., creating execution package…., transmitting the execution package to the client…, and verifying the executed package and only serve to add additional layers of abstraction to the abstract idea of claims 1 and 5 respectively. Therefore, the dependent claims are also not patent eligible.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not effect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an algorithm to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Thus Examiner concludes that the claims are not directed to a patent-eligible subject matter under 35 U.S.C. 101 because it does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Follis U.S. Patent Application Publication No. 2016/0162697 A1 in view of Kumar U.S. Patent Application Publication No. 2017/0344245 A1 and further in view of Berringer et al (hereinafter “Berringer”) U.S. Patent Application Publication No. 2004/0181756 A1.

As per claims 1 and 5, Follis discloses a computerized method for managing virtual signatures and electronic documents, the method comprising:
receiving a transaction engagements at a web infrastructure, the transaction engagements having a plurality of documents requiring a signature (see fig. 3, which discloses “receive a document to be electronically signed on behalf of an organization via a network interface to a data network”);
generating at the web infrastructure a signature document corresponding to the plurality of documents of the transaction engagement, the signature document being based at least in part on a signatory, the signatory’s signing authority, and an entity (0024, which discloses that “In some embodiments, the electronic signature service can be used to manage the automatic modification of multiple instances or versions of the electronic document that are provided to multiple signatories (e.g., an electronic document provided to hundreds, thousands, or millions of signatories that may involve hundreds, thousands, or millions of transactions between the organization and respective signatories external to the organization). For example, the electronic signature service can generate multiple versions of an electronic document that are similar to one another (e.g., multiple contracts in which the organization is a provider of standardized products or services).”);
automatically generating at the web infrastructure, an electronic signature block for the signature document, the electronic signature block being based at least in part on a signatory identifier and a signing authority (0051, which discloses that “the electronic signature service 102 can generate signature blocks for each individual or groups of individuals that have authority to execute the documents, according to the rules 114a-n and/or other organization data 112.”); and
the electronic signature block including an electronic signature code for tracking the signature document;
embedding at the web infrastructure, the electronic signature block into the signature document; 
creating at the web infrastructure, an execution package comprising the each signature document for the plurality of documents of the transaction engagement (0044, which discloses that “the organization data 112 can be provided to the electronic signature service 102 via any suitable process.  In one example, an organization 116 may subscribe to the electronic signature service 102 in order to facilitate the execution of documents on behalf of the organization”; 0089, which discloses that “The method for implementing block 306 also involves determining that the subset of authorized signatories has signed the routed document such that the document appears to be fully executed by and legally binding upon the organization, as depicted in block 508.”);
transmitting the execution package from the web infrastructure via a network for execution by the signatory (see fig. 3, which discloses “electronically provide access to the document by one or more computing devices associated with the authorized signatory via the network 308”);
receiving at the web infrastructure, from the client device, at least one executed signature document (see fig. 6, which discloses “signature received from first officer(s)…”; 0055, which discloses that “In another example, the electronic signature service 102 can transmit copies of the electronic document 104 having the signature block 204 via facsimile or other electronic communication channels to one or both of the sender 106 and the signatory 202.”); and
verifying at the web infrastructure, the at least one executed signature document based on a hash verification and the electronic signature block of the at least one executed signature documents.
What Follis does not explicitly teach is:
the electronic signature block including an electronic signature code for tracking the signature document;
embedding at the web infrastructure, the electronic signature block into the signature document; 
verifying at the web infrastructure, the at least one executed signature document based on a hash verification and the electronic signature block of the at least one executed signature documents.
Kumar discloses the method comprising:
the electronic signature block including an electronic signature code for tracking the signature document (0034, which discloses that “In addition, the online electronic signature service provider can track various qualifying criteria for document signers and third parties during the entire term of the agreement.  This allows for the document sender to monitor and ensure that document signers and third parties can continue to meet their contractual obligations under the agreement.”);
Berringer discloses the method comprising:
embedding at the web infrastructure, the electronic signature block into the signature document (see claim 1, which discloses that “inserting a signature block for each signer that will digitally sign the document, wherein each signature block is embedded in the electronic document and each signature block has one or more attributes the one or more attributes including a  signature attribute;  when a signer digitally signs the electronic document, filling some of the one or more attributes before generating the digital signature for the electronic document;  generating the digital signature such that the digital signature includes the filled one or more attributes;  and placing the digital signature in the signature attribute of the signature block of the signer.”); 
verifying at the web infrastructure, the at least one executed signature document based on a hash verification and the electronic signature block of the each of the executed signature documents (0007, which discloses that “The document or data identified by the signer is hashed to generate a hash result that is essentially unique to the document.  Then, the hash result is converted into a digital signature using a private key of the signer to encrypt the hash result.”).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Follis and incorporate a method further comprising: the electronic signature block including an electronic signature code for tracking the signature document; verifying at the web infrastructure, the at least one executed signature document based on a hash verification and the electronic signature block of the each of the executed signature documents in view of the teachings of Kumar and Berringer respectively in order to allow document sender to monitor and ensure document signers can continue to meet contractual obligations and further to enhance security of the transaction.

As per claim 2, Follis further discloses the method, further comprising tracking at the web infrastructure, a status of the each of the signature documents (0025; 0037).

As per claim 3, Follis further discloses the method, wherein the user may configure signature page via the web infrastructure (see fig. 7 and associated text).


As per claim 4, Follis further discloses the method, wherein generating the signature block references a third party database to determine the signatory’s authority (0041; 0051).

As per claim 5, Follis discloses a system for managing virtual signatures and electronic documents, the system comprising:
a database (see fig. 1 which discloses electronic signature service 102);
a web infrastructure, configured to:
receive a transaction engagement, the transaction engagement having a plurality of documents requiring signature (see fig. 3, which discloses “receive a document to be electronically signed on behalf of an organization via a network interface to a data network”), 
generate a signature document based at least in part on a signatory, the signatory’s signing authority, and an entity (0024, which discloses that “In some embodiments, the electronic signature service can be used to manage the automatic modification of multiple instances or versions of the electronic document that are provided to multiple signatories (e.g., an electronic document provided to hundreds, thousands, or millions of signatories that may involve hundreds, thousands, or millions of transactions between the organization and respective signatories external to the organization). For example, the electronic signature service can generate multiple versions of an electronic document that are similar to one another (e.g., multiple contracts in which the organization is a provider of standardized products or services).”), 
automatically generate an electronic signature block for the signature document, the electronic signature block identifying the signatory and the signatory’s signing authority (0041, which discloses that “The metadata 108 can also identify associations between one or more signatories 110 and one or more signature blocks 105 or other fields in the electronic document 104.”; 0051, which discloses that “the electronic signature service 102 can generate signature blocks for each individual or groups of individuals that have authority to execute the documents, according to the rules 114a-n and/or other organization data 112.”) and
the electronic signature block including an electronic signature code for tracking the signature document;  
embed the electronic signature block into the signature document;  and 
create an execution package comprising the signature document for the plurality of documents requiring a signature of the transaction engagement (0044, which discloses that “the organization data 112 can be provided to the electronic signature service 102 via any suitable process.  In one example, an organization 116 may subscribe to the electronic signature service 102 in order to facilitate the execution of documents on behalf of the organization”; 0089, which discloses that “The method for implementing block 306 also involves determining that the subset of authorized signatories has signed the routed document such that the document appears to be fully executed by and legally binding upon the organization, as depicted in block 508.”).
What Follis does not explicitly teach is:
the electronic signature block including an electronic signature code for tracking the signature document;
embed the electronic signature block into the signature document;  
Kumar discloses the method comprising:
the electronic signature block including an electronic signature code for tracking the signature document (0034, which discloses that “In addition, the online electronic signature service provider can track various qualifying criteria for document signers and third parties during the entire term of the agreement.  This allows for the document sender to monitor and ensure that document signers and third parties can continue to meet their contractual obligations under the agreement.”);
Berringer discloses the system comprising:
embed the electronic signature block into the signature document (see claim 1, which discloses that “inserting a signature block for each signer that will digitally sign the document, wherein each signature block is embedded in the electronic document and each signature block has one or more attributes the one or more attributes including a  signature attribute;  when a signer digitally signs the electronic document, filling some of the one or more attributes before generating the digital signature for the electronic document;  generating the digital signature such that the digital signature includes the filled one or more attributes;  and placing the digital signature in the signature attribute of the signature block of the signer.”);  
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Follis and incorporate a method further comprising: the electronic signature block including an electronic signature code for tracking the signature document;  embed the electronic signature block into the signature document in view of the teachings of Kumar and Barringer respectively in order to allow document sender to monitor and ensure document signers can continue to meet contractual obligations and further to enhance security of the transaction.

As per claim 7, Follis further discloses the system, wherein the web infrastructure is further configured to transmit at the web infrastructure, to a client device, the execution package to a signatory, via a network (see fig. 6).

Claim 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Follis U.S. Patent Application Publication No. 2016/0162697 A1 in view of Kumar et al (hereinafter “Kumar”) U.S. Patent Application Publication No. 2017/0344245 A1 and Berringer et al (hereinafter “Berringer”) U.S. Patent Application Publication No. 2004/0181756 A1 as applied to claim 5 above, and further in view of Rush et al (hereinafter “Rush”) U.S. Patent No. 10,110,385 B1

As per claim 8, Follis, Kumar and Berringer failed to explicitly disclose the system, wherein the electronic signature block includes a visual unique quick-response code.
Rush discloses the system, wherein the electronic signature block includes a visual unique quick-response code (col. 8, lines 48-65).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Follis and incorporate a system wherein the electronic signature block includes a visual unique quick-response code in view of the teachings of Rush in order to enhance security of the system.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        August 17, 2021